Title: To John Adams from John Quincy Adams, 5 November 1812
From: Adams, John Quincy
To: Adams, John



N. 19.
Dear Sir.
St: Petersburg 5 November 1812

Having not received directly from you, or from any of my friends at Quincy, a line later than the 10th: of April, it was with no small pleasure, that a few days since, I met in an English Newspaper, an extract of a letter from you to Mr E. Watson, dated the 6th: of July—It relates to the War, and expenses your opinion that this was both just and necessary—Although I am unable to maintain by any rational argument a different sentiment—Although with regard to the Justice of the War, I cannot perceive the shadow of a doubt, if War in any case can be just, and although with regard to its necessity, as the state of affairs appeared in America to stand, when the War was declared and when you wrote; I cannot question it, yet I must lament, deeply lament, that the change of system which at the same time had taken place in England, could be known to produce its effect upon the deliberations of Congress—
As it is, we seem to have been involved in the War by a fatality—For although after the Revocation of the Orders in Council, the War was still perfectly just, to abolish the British practice of Impressment, yet to my mind its necessity no longer existed—and most especially do I deem the time inauspicious for commencing it—But it is of no avail to regret, the chain of Events which have been ordered by a wise disposer—We have long, very long enjoyed; we have not a little abused the blessings of Peace—and now we must even learn again what it is to be deprived of them—what it is to exchange them for the calamities of War.
Among these, the surrender of Genl: Hull and his army, to a force about one half of his own in number, with the loss of Fort Detroit, has already reached my ears—More distressing Events might doubtless have occurred; but one more humiliating to the honest feelings of an American, who would fain see his Country respected by other Nations, was scarcely within the compass of possible things—Was it cowardice? I cannot imagine cowardice sufficiently base, for such a transaction—Was it Treachery?—I should be more reluctant at this conclusion even that at the other—One of them it must have been—Imagination cannot conceive a third alternative.
To escape as much as possible from the ineffable mortification of this burlesque upon War, I endeavour to persuade myself that it is a new proof that War was necessary to us—We are indeed coping with an Enemy whose naval and military force is so disproportional to ours, that nothing but the consideration of the other Enemies, with whom he must at the same time contend, could save us from the sentence of gross and glaring folly for engaging him at all—But in addition to all his other advantages at the outset of this contest, he has that of beginning, with the skill and experience of twenty years previous War, with the greatest and most formidable Powers, while all our martial metal has been gathering the rust of the same twenty years—With troops and Generals so perfectly raw, as those with which from the nature of things we must enter the field, awkward, unskilful and unsuccessful operations were naturally to be expected—I was prepared to hear of them; though for such grinning infamy as this I confess I had not looked forward—If then our military faculty has already degenerated to such excessive debasement, it seems high-time for us to have the experiment whether it is yet capable of being retrieved—The Courage of Soldier, Gibbon says, is the cheapest quality of human nature; but it will often fail, and at the most critical and fatal moment, without the aid of use, discipline, and example.—If it had been possible for us to avoid a War at this time and even to have enjoyed many more years of Peace, War must after all have come at last, and if we are so disqualified for it now, is it not probable that in the progress of enervation and languor which another long period of inaction would have produced, the very Spirit of Independence itself might have been extinguished, and we should have been really, what Fisher Ames, said we were ten years ago, “of all men on Earth, the fittest to be Slaves”?
We live indeed in an age, when it is not lawful for any civilized Nation to be unprepared for or incapable of War.—Never, with an aching Heart I say it, never did the warlike spirit burn with so intense a flame throughout the civilized World as at this moment—Never was the prospect of its continuing to burn and becoming still fiercer, so terrible as now—It would perhaps not be difficult to shew that the State of War has become indispensable to the existence both of the French and British Governments—That in Peace they would both find their destruction— That they both must force outwards those deadly humours of National Corruption, which if allowed to be thrown back upon their own vitals would produce speedy and inevitable death.—Add to this, that War has become not only in France but even in England, and Spain, and Portugal, and now in Russia, the great, if not the only Career of Wealth, Honour and Renown—That while the glory of Principalities, Kingdoms and Empires, as Rewards of martial atchievement, is blazing in the bosoms of men in the higher Classes of Society, the misery and famine which War itself has brought upon numberless multitudes of the lower Classes, is forcing them into the ranks, and filling every vacant spot as  fast as the sword can make it—The fruits of Victory by land are no longer exclusively reserved for France—England has at length brought forth a General, who bids fair to redeem the military Fame of his Country, and to take his stand in History, if not with the Edwards and the Henry’s of former ages, at least with the Wolf and the Marlborough of the last. A more extraordinary phenomenon is here unfolding itself before my eyes—With a standing army at least five hundred thousand men, the Emperor of Russia, by a simple summons to his people has called forth in less than three months three hundred thousand more; who with the Caftan, and the Beard, and the hatchet, are mingled in among the regiments of smooth-faced, uniformed veterans, and already rivalize with them in martial exploit—Napoleon has taken Moscow, but it is doubtful whether he or his army will ever get back from it—In his attempts upon St: Petersburg and Riga, he has been foiled, and his troops and his marshals have been repeatedly and effectually beaten. Russia has not only discovered a vigour and energy of defence beyond the expectations of both her friends and foes; but she has perhaps discovered to herself a secret of her own strength, of which she was not aware—It is not for Riga, Moscow or St: Petersburg that France and Russia are now contending, it is for the dominion of the European Continent—In this Campaign, and while I write Napoleon has exposed and is exposing, many believe to certain destruction, absurdly to the most imminent danger, not only himself and his army, but the whole mass of French Power, accumulated in twenty years of Revolution—But if Europe changes its master, the armies still covering its surface will still find occupation, the victorious generals will still thirst for the field of glory, and still drench it in blood—While Europe is so warlike, we cannot, must not hope, to recline unmolested on the pillow of peace, and enjoy, without being called to defend, anything that the European Warrior can take from us—War then we must have; and if it be only foreign War, I hope it will eventually produce  to us fruits of national honour and advantage, compensating for the evils it has brought with it, and even atoning for this worse than shameful beginning.—If this reasoning is fallacious, I can imagine no other more satisfactory—My daily and hourly prayer is never the less for Peace.
Peace or War, I am ever dutifully your’s
A